Case 2?

“PON

Ce

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

'20-cv-01399-GW-PJW Document1 Filed 02/12/20 Page1of1i1 Page ID#:1

STEPHEN M. RINKA, SBN 219626
Email: srinka@rinkalaw.com

THE RINKA LAW FIRM, PC

433 N. Camden Drive, Suite 600
Beverly Hills, California 90210
Telephone: G19) 556-9653
Facsimile: (310) 579-8768

Attorneys for Plaintiff
MICHAEL WEINER

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MICHAEL WEINER, Case No.
Plaintiff, COMPLAINT FOR DAMAGES
FOR:
VS.
1. Disability Discrimination
EXTRA SPACE STORAGE, INC., a [Government Code §12900 et
Maryland Corporation; and DOES | TO seq. | .
10, inclusive, 2. Wrongful Termination In
Violation of Public
Defendants. Policy[Government Code

12940(a)]

3. Failure to Engage in the
Interactive Process

4. Retaliatory Termination

5. Failure to Prevent
Discrimination

 

Plaintiff, Michael Weiner (“Weiner” or “Plaintiff’) complains of Defendants
Extra Space Storage, Inc. (“Extra Space”) and DOES 1 — 10 (collectively referred
to as Defendants) and alleges as follows:

JURISDICTION AND VENUE

1, Plaintiff Michael Weiner is an individual residing in the County of
Los Angeles, State of California.

2. Defendant Extra Space Storage, Inc, is a Maryland Corporation, with
its principal place of business at 2795 East Cottonwood Parkway, #400, Salt Lake
City, Utah, 84121 and is doing business in Los Angeles County.

 

COMPLAINT

 

CASE NO.:

 
The Rinka Law Firm, PC
433 N. Camden Drive, Suite 600
Beverly Hills, California 90210

Case 2:20-cv-01399-GW-PJW Document1 Filed 02/12/20 Page 2of11 Page ID#:2

1 3. The true names and capacities of the Defendants, DOES 1 through 10,
2 ||inclusive, whether individual, corporate, associate or otherwise, are unknown to

3 |) Plaintiff at the time of filing this Complaint and Plaintiff, therefore, sues said

4 || Defendants by such fictitious names and will ask leave of court to amend this

5 || Complaint to show their true names or capacities when the same have been

6 |jascertained. Plaintiff is informed and believes, and thereon alleges that each of the
7 || DOE Defendants are, in some manner, responsible for the events and happenings

8 || herein set forth and proximately caused injury and damages to the Plaintiff as

9 || herein alleged.

10 4. Plaintiff is informed and believes, and thereon alleges, that at all

11 |} material times each Doe Defendant’s actions and conduct were known to,

12 || authorized, and ratified by Extra Space and/or its agents. Plaintiff is informed and
13 || believes, and thereon alleges, that all conduct by the individual Defendants that

14 |) was outside of the scope of their authority was known to, authorized, and ratified
15 || by the co-defendants and/or Extra Space and/or its agents.

16 5. Plaintiff is informed and thereon alleges that the Defendants

17 || knowingly and willfully conspired and agreed among themselves to do the acts

18 |/herein alleged. Defendants did those acts in furtherance of their conspiracy.

19 || Defendants furthered their conspiracy by cooperation, lending aid, encouragement,
20 || ratification, and adopting the acts of each other.

21 6. At all times relevant herein, Defendant Does 1 through 10 were acting
22 || in the course and scope of their employment as an agent, manager, director, and/or
23 |}employee of Defendant Extra Space.

24 7. Plaintiff is informed and believes that at all times relevant to this

25 || complaint Defendants and each of them acted within the scope of their legal

26 |]employment and authorized agent for Extra Space. Therefore any liability under
27 || this complaint that is found against or which applies to any individual or all

28 || individual Defendants also applies to Extra Space under the legal doctrine of

 

COMPLAINT -2-
CASE NO.:

 

 

 
The Rinka Law Firm, PC
433 N. Camden Drive, Suite 600
Beverly Hills, California 90210

Case ?20-cv-01399-GW-PJW Document1 Filed 02/12/20 Page 3of11 Page ID#:3

1 |)respondent superior. The acts or omissions of each individual Defendant are the
2 |}acts and omissions of Extra Space.

3 8. The Court has diversity jurisdiction over this matter pursuant to 28
4||U.S.C. § 1332. Namely, Plaintiff is a resident of California and Defendant’s

5 || principle place of business is Utah. Furthermore, the amount in controversy

6 |}exceeds the minimum jurisdictional limit of $75,000.00.

7 9. This Court has personal jurisdiction over the Defendants because they
8 || reside in, have their principal place of business in, have extensive contacts with

9 || and conduct business within, the State of California and this judicial district. The
10 |) causes of action asserted in this Complaint arise out of Defendants’ contacts with
11 |) this judicial district; and because Defendants have caused tortious injury to

12 || Plaintiff in this judicial district.

13 10. | Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b)
14 || and (c) because Defendants reside in, have extensive contacts with, and conduct
15 || business within, the State of California and this judicial district; the causes of

16 || action asserted in this Complaint arise out of Defendants’ contacts with this

17 || judicial district; and because Defendants have caused tortious injury to Plaintiff in
18 || this judicial district.

19 ALLEGATIONS COMMON TO ALL PARTIES

20 11. Plaintiff began working for Defendant Extra Space in April 2018 as
21 || an assistant manager. Defendant Extra Space is a large, publicly traded company
22 || that offers self-storage services in numerous states throughout the country.

23 || Plaintiffs duties for Defendant employer included showing and renting storage
24 || spaces, cleaning the office and parking lot as well as moving packages, as needed.
25 12. On or about January 21, 2019, Plaintiff suffered a workplace injury
26 || when he was walking backwards and tripped over a concrete parking block. Asa
27 || result of Plaintiff's injuries, he was subjected to workplace restrictions. Namely,

28 || Plaintiff was restricted from lifting weight over a certain amount, he was to limit

 

COMPLAINT -3-
CASE NO.:

 

 

 
The Rinka Law Firm, PC
433 N. Camden Drive, Suite 600

Beverly Hills, California 90210

Case 2?t20-cv-01399-GW-PJW Document1 Filed 02/12/20 Page 4of11 Page ID#:4

the amount of walking and time on his feet and he was told not to bend, squat or
kneel.

13. Plaintiff presented Defendants with a doctor’s note containing these
restrictions. Despite these restrictions, Plaintiff continued working in his position
as an assistant manager for Defendants without any complaints from Defendants
about Plaintiff's inability to perform his job duties. The reason Defendants did not
complain or have reason to complain about Plaintiffs work restrictions was due to
the fact that Plaintiff was still able to perform his essential job duties. Namely,
Plaintiff was still able to show storage units and clean as needed. When a package
would arrive that weighed above Plaintiff's weight restriction, Plaintiff would ask
for assistance from a co-worker who would place the package in the proper
location.

14. Plaintiff worked for eight (8) months with his work restrictions, then,
suddenly, without warning or discussion, on or about August 8, 2019, Plaintiff was
told that he had to leave the premises and go out on disability until he was given a
release by his doctor.

15. Plaintiff was provided a doctor’s release with modifications, allowing
Plaintiff to return to work on or about December 16, 2019. The modifications
listed in the doctor’s note included, no standing for extended periods of time, no
lifting objects over a certain weight and no squatting or bending. These
modifications were to be in place for 45 days, at which point Plaintiff would be re-
evaluated and the restrictions removed.

16. Prior to Plaintiff returning to work on December 16, 2019, Plaintiff
provided Defendants with his doctor’s note releasing him back to work.

17. Upon Defendants receiving Plaintiffs doctor’s note, Defendants
scheduled a conference call with Plaintiff on December 16, 2019.

18. On December 16, 2019, Plaintiff had a conference call with

Defendants and they advised him that he was terminated because his requested

 

 

 

COMPLAINT - 4 “
CASE NO.:

 
The Rinka Law Firm, PC
433 N. Camden Drive, Suite 600

Beverly Hills, California 90210

Case ?

aD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

'20-Cv-01399-GW-PJW Document1 Filed 02/12/20 Page5of11 Page ID#:5

accommodation necessitated from his workplace injury prevented him from
performing his job duties. However, this was completely false because Plaintiff
worked for 8 months with more severe work restrictions and Defendants never
complained that Plaintiff could not perform his job duties.

19. The simple fact is that Defendants took the adverse employment
action of terminating Plaintiff due to his disability because of Defendants’
unwillingness to temporarily accommodate Plaintiff's disability. Furthermore,
Defendants never engaged in the interactive process in an attempt to accommodate
Plaintiff's disability. Instead, Defendants callously threw Plaintiff to the side,
simply because he suffered an injury while working for Defendants. Defendants
did not want to make any effort to accommodate Plaintiff, but rather throw him on
the trash heap by terminating him due to his disability.

20. Plaintiff filed a claim with the Department of Fair Employment and
Housing against Defendants and obtained a right to sue letter.

FIRST CAUSE OF ACTION
DISABILITY DISCRIMINATION
(As to All Defendants and DOES 1 — 10)

21.  Plaintiffrefers to and incorporates paragraphs | through 20 as though
fully set forth herein.

22. The laws of the State of California, as declared by its constitution and
statutory schemes, prohibit, among other things, harassment because of disability.
23. As set forth above, Defendant treated Plaintiff differently than

similarly situated employees who did not have physical restrictions due to a
workplace injury. Namely, Plaintiff was terminated because of his disability
resulting from his workplace injury where as other employees who were not

disabled due to a workplace injury were not terminated.

24. As set forth above, Plaintiff suffered from discrimination in violation

of the Fair Employment and Housing Act (“FEHA”) due to his disability.

 

COMPLAINT -5-

 

CASE NO.:

 
The Rinka Law Firm, PC
433 N. Camden Drive, Suite 600

Beverly Hills, California 90210

Case 2?

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

'20-Cv-01399-GW-PJW Document1 Filed 02/12/20 Page 6of11 Page ID #:6

25. Asa proximate result of Defendants’ discrimination against Plaintiff,
as alleged above, Plaintiff has been harmed in that Plaintiff has suffered
humiliation, mental anguish, and emotion and physical distress, and has been
injured in body and mind.

26. Plaintiff is further informed and believes that each business or
corporate employer, through its officers, directors and managing agents, and each
individual Defendant, had advance knowledge of the wrongful conduct set forth
above and allowed said wrongful conduct to occur and continue to occur, thereby
ratifying said wrongful conduct, with a conscious disregard of the rights and safety
Plaintiff, and after becoming aware of their wrongful conduct, each business or
corporate employer, through its officers, directors and managing agents, and each
individual Defendant, aided, abetted, authorized and ratified the wrongful conduct
herein alleged. Therefore, Plaintiff seeks exemplary and punitive damages against
Defendants in an amount according to proof.

SECOND CAUSE OF ACTION
WRONGUL TERMINATION IN AGAINST PUBLIC POLICY
(Termination Based on Disability)
(As to All Defendants and DOES 1 — 10)

27. Plaintiff refers to and incorporates paragraphs 1 through 26 as though
fully set forth herein.

28. The laws of the State of California, as declared by its constitution and
statutory schemes, prohibit, among other things, employment discrimination
because an employee is disabled.

29. As set forth herein, Plaintiff suffered a disability as a result of a
workplace injury. Due to Plaintiffs workplace injury his job duties were limited
until he was to be re-evaluated by a doctor. However, Defendants told Plaintiff
that he was terminated due to his disability.

30. As set forth above, Defendants treated Plaintiff differently than

 

COMPLAINT -6-

 

CASE NO.:

 
The Rinka Law Firm, PC
433 N. Camden Drive, Suite 600

Beverly Hills, California 90210

Case ?20-cv-01399-GW-PJW Document1 Filed 02/12/20 Page 7of11 Page ID#:7

1 || similarly situated employees who did not have a disability, namely Defendants

2 || terminated Plaintiff due to his disability whereas employees without a disability

3 || were not terminated.

4 31. Asa proximate result of Defendants’ illegal termination of Plaintiff,

5 |}as alleged above, Plaintiff has been harmed in that Plaintiff has suffered the loss of
6 || wages, salary, benefits and additional amounts of money Plaintiff would have

7 || received if Plaintiff had not been terminated due to his disability. Also, a further

8 |) proximate result of Defendants’ actions against Plaintiff, as alleged above, Plaintiff
9 || has been harmed in that Plaintiff has suffered humiliation, mental anguish, and

10 |) emotion and physical distress, and has been injured in body and mind.

11 32. Plaintiff is further informed and believes that each business or

12 || corporate employer, through its officers, directors and managing agents, and each
13 || individual Defendant, had advance knowledge of the wrongful conduct set forth

14 || above and allowed said wrongful conduct to occur and continue to occur, thereby
15 || ratifying said wrongful conduct, with a conscious disregard of the rights and safety
16 || of Plaintiff, and after becoming aware of their wrongful conduct, each business or
17 || corporate employer, through its officers, directors and managing agents, and each
18 || individual Defendant aided, abetted, authorized and ratified the wrongful conduct
19 || herein alleged. Therefore, Plaintiff seeks exemplary and punitive damages against

20 || Defendants in an amount according to proof.

 

21 THIRD CAUSE OF ACTION

22 FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS

23 (As to All Defendants and DOES 21 — 30)

24 33.  Plaintiffrefers to and incorporates paragraphs 1 through 32 as though

25 || fully set forth herein.
26 34. As alleged herein and in violation of California Government Code §
27 || 12940(m), defendants, and each of them, violated the California Fair Employment

28 || Housing Act by, among other things, failing to provide reasonable

 

COMPLAINT -7 -
CASE NO::

 

 

 
The Rinka Law Firm, PC
433 N. Camden Drive, Suite 600
Beverly Hills, California 90210

Case ?}20-cv-01399-GW-PJW Document1 Filed 02/12/20 Page 8of11 Page ID#:8

1 || accommodations for Plaintiff due to his disability.

2 35.  Atall times mentioned herein, Plaintiff was willing to perform the

3 || essential duties and functions of his position if a reasonable accommodation had

4 |) been made by Defendants. Moreover, Plaintiff had previously provided

5 |] accommodations for Plaintiff for the first 8 months following Plaintiffs injury.

6 |) During these eight (8) months, Defendants never advised Plaintiff that he was not
7 || able to perform the essential job functions of his job and that he would be

8 ||terminated. Instead, Plaintiff was able to perform the essential job duties of his

9 || position with the accommodations initially provided by Defendants.

10 36. By the aforesaid acts and omissions of Defendants, and each of them,
11 || Plaintiff has been directly and legally caused to suffer actual damages including,
12 || but not limited to, loss of earnings and future earning capacity, attorneys’ fees,

13 || costs of suit and other pecuniary loss not presently ascertained.

14 37. Asa further direct and legal result of the acts and conduct of

15 || defendants, and each of them, as aforesaid, Plaintiff has been caused to and did

16 || suffer and continues to suffer severe emotional and mental distress, anguish,

17 || humiliation, embarrassment, fright, shock, pain, discomfort and anxiety. The exact
18 || nature and extent of said injuries is presently unknown to Plaintiff. Plaintiff does
19 || not know at this time the exact duration or permanence of said injuries, but is

20 || informed and believes and thereon alleges that some if not all of the injuries are

21 ||reasonably certain to be permanent in character.

22 38. Plaintiff is informed and believes, and thereon alleges, that the

23 || defendants, and each of them, by engaging in the aforementioned acts and/or in

24 |) authorizing and/or ratifying such acts, engaged in willful, malicious, intentional,
25 || oppressive and despicable conduct, and acted with willful and conscious disregard
26 || of the rights, welfare and safety of Plaintiff, thereby justifying the award of

27 || punitive and exemplary damages in an amount to be determined at trial.

28 39. Asaresult of defendants’ acts and conduct, as alleged herein, Plaintiff

 

COMPLAINT -8-
CASE NO.:

 

 

 
The Rinka Law Firm, PC
433 N. Camden Drive, Suite 600
Beverly Hills, California 90210

Case ?

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

'20-cv-01399-GW-PJW Document1 Filed 02/12/20 Page 9of11 Page ID#:9

is entitled to reasonable attorneys’ fees and costs of suit as provided in Section
12965(b) of the California Government Code.
FOURTH CAUSE OF ACTION
RETALITORY TERMINATION
(As to All Defendants and DOES 1 — 10)

40. Plaintiff refers to and incorporates paragraphs | through 39 as though
fully set forth herein.

40. At all times material to this Complaint, California Government Code
Section 12940(m) was in effect and binding on Defendants. This section requires
Defendants to refrain from retaliating against an employee for requesting an
accommodation due to his or her disability, regardless of whether the request was
granted.

41. Plaintiff, who suffered a workplace injury requested certain
accommodations set forth in his doctors note when he was scheduled to return on
December 16, 2019. These accommodations were not onerous as Defendant had
previously provided Plaintiff with similar workplace accommodations without
complaint. Nevertheless, upon Plaintiff submitting the doctor’s note requesting
work accommodations, Plaintiff was terminated.

42. Defendants retaliated against Plaintiff for requesting the
accommodation to return to work on September 20, 2019 due to her association
with her disabled son by terminating her on July 1, 2019, in violation of
Government Code Section 12940(m).

43. Asa direct and proximate result of such retaliation, Plaintiff has been
damaged in a sum according to proof.

//
//
//
//

 

COMPLAINT -9-
CASE NO.:

 
The Rinka Law Firm, PC

433 N. Camden Drive, Suite 600
Beverly Hills, California 90210

Case 2:40-cv-01399-GW-PJW Document1 Filed 02/12/20 Page 100f11 Page ID#:10

 

1 FIFTH CAUSE OF ACTION

2 FAILURE TO TAKE REASONABLE AND NECESSARY STEPS TO

3 PREVENT DISCRIMINATION

4 (As to All Defendants and DOES 1 — 10)

5 44.  Plaintiffrefers to and incorporates paragraphs 1 through 43 as though

6 || fully set forth herein.

7 45. Atall times material, Defendants had a statutory duty to their

8 || employees, including Plaintiff, to take all reasonable and necessary steps to prevent
9 || discrimination, under Government Code section 12940(k). Moreover, it was

10 |}reasonably foreseeable that the breach of such duty would cause Plaintiff to sustain
11 |} injuries and damages if Plaintiff were subjected to the wrongful conduct of the

12 || Defendants which is described herein above.

13 46. Pursuant to Trujillo v. North County Transit District, 63 Cal.App.4th
14 |) 280 (1998), Plaintiff has a right to bring a tort cause of action for such breach of
15 || duty.

16 47. In spite of Defendants’ duty to take all reasonable steps to prevent

17 || discrimination from occurring, including a duty to train employees in the
18 || avoidance of discrimination, Defendants intentionally or carelessly breached such
19 || duty causing Plaintiff damages, according to proof.

20 1//

21 |{//

22 ||//

23 |I//

24 |\//

25 ||//

26 | //

27 ||//

28 |f//

 

COMPLAINT -10-
CASE NO.:

 

 

 
The Rinka Law Firm, PC

433 N. Camden Drive, Suite 600
Beverly Hills, California 90210

Case 2:20-cv-01399-GW-PJW Document1 Filed 02/12/20 Page 11o0f11 Page ID#:11

1 WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
2 1. For compensatory damages in an amount to be established according
3 || to proof at trial;

4 2. For punitive damages and exemplary damages as are determined just

5 || according to proof, all in a sum to be determined at trial;

 

 

6 3. For interest in the amount of the maximum amount permitted by law;
7 4 For special damages;
8 5 For costs of suit incurred herein;
9 6. For attorney fees and costs; and
10 7 For all such other relief as the Court shall deem just and appropriate.
1]
12
13 || Dated: February 12, 2020 THE RI LAW FI
14
15 By:
16 STEPHEN LA A \¢.
Attorneys for Plaintiff
17 MICHAEL WEINER
18
19
30 DEMAND FOR JURY TRIAL
71 Plaintiff, MICHAEL WEINER, hereby demands a trial by jury of all her
22 claims.
23

24 || Dated: February 12, 2020

 

 

25
26
27 Attorneys for Plaintiff
38 MICHAEL WEINER

 

COMPLAINT -ll-
CASE NO.:

 

 

 
